Citation Nr: 1516770	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether a reduction in rating from 30 percent to 10 percent for post left shoulder arthroscopic surgery (referred to herein as shoulder condition), effective January 1, 2009, was proper.

2.  Entitlement to a rating in excess of 10 percent for post left shoulder arthroscopic surgery, from September 29, 2009.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2004 to December 2005.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the RO in Baltimore, Maryland.

The issue of entitlement to a rating in excess of 10 percent for post left shoulder arthroscopic surgery, from September 29, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

As of January 1, 2009, the Veteran's shoulder condition was productive of limitation of motion, but arm motion was not limited to lower than shoulder level.


CONCLUSION OF LAW

The reduction in rating for post left shoulder arthroscopic surgery from 30 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.344(c), 4.1, 4.59, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, a rating reduction stems from an action initiated by the RO, not the Veteran, and the reduction is not a claim or application for benefits under the VCAA.  Thus, the notice and assist provisions of the VCAA do not apply to a rating reduction. 

With a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and 30 days to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i).

In June 2008, the RO issued the Veteran a rating action proposing a reduction to 0 percent and setting forth all material facts and reasons for the reduction.  In the notice letter accompanying the rating action, the RO informed the Veteran that he had 60 days to submit additional evidence showing that his compensation payments should be continued at their present level, and 30 days from the date of the notice letter to request a predetermination hearing. 

During the 60-day period, the Veteran requested a rescheduled VA examination, after having failed to appear for his VA examination in May 2008.  The Veteran underwent a rescheduled VA examination in September 2008.  The Veteran did not request a predetermination hearing.

In an October 2008 rating decision, based in part on the evidence in the Veteran's favor submitted in the interim, the RO effectuated a part of the proposed reduction, from 30 percent to 10 percent.  The effective date of the reduction was January 1, 2009, which was after the last day of the month in which the 60-day period from the October 15, 2008 notice of the rating action ended.  See 38 C.F.R. § 3.105(e).

Therefore, VA complied with the procedural due process requirements of 38 C.F.R. § 3.105(e), and there is no prejudice to the Veteran in adjudicating this appeal.

Merits

In this case, in an August 2006 rating decision, the RO granted service connection for the Veteran's shoulder condition and assigned a 30 percent rating, effective December 24, 2005.  The same rating decision also granted a temporary evaluation of 100 percent effective from May 18, 2006 to July 1, 2006, based on surgery necessitating convalescence, after which the 30 percent rating was reinstated.  The assigned evaluation was noted not to be considered permanent and was subject to a future review examination.  In June 2008, after the Veteran failed to appear for a scheduled VA examination, the RO proposed to reduce the Veteran's rating from 30 to 0 percent.  The Veteran subsequently underwent a rescheduled VA examination in September 2008.  In its October 2008 rating decision, the RO reduced the rating from 30 percent to 10 percent, effective January 1, 2009. 

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating.  See 38 C.F.R. § 3.344(c).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's shoulder condition is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this code, limitation of motion of the arm is rated at 20 percent when limited to shoulder level, 30 percent when limited to midway between the side and shoulder level, and 40 percent when limited to 25 degrees from the side.  An otherwise noncompensable condition of the shoulder exhibiting painful motion warrants a minimal compensable rating of 10 percent.  38 C.F.R. § 4.59.

The Veteran's 30 percent rating was based primarily on an initial VA examination in July 2006, at which time the Veteran was recovering from his May 2006 surgery.  The Veteran's claims file was not available for review by the examiner.  The examiner found impaired motion with forward elevation and abduction both to 45 degrees, and the Veteran was incapable of assuming the position necessary to measure internal and external rotation.  The Veteran was also incapable of repetitive motion.
 
VA treatment records do not show any shoulder treatment from May 2006 to September 2008.

The Veteran underwent a second VA examination in September 2008.  The Veteran's claims file was not available for review by the examiner, but a detailed history was recounted and a complete examination undertaken.  At the examination, the Veteran reported that the May 2006 surgery had given him approximately 50 percent improvement to his left shoulder condition.  He reported moderate intermittent pain of the left shoulder occurring two to three times a day for five minutes.  He reported functional impairment in difficulty using his arm overhead or lifting more than 50 pounds due to pain.  The Veteran denied flare-ups.  The examiner found forward elevation was limited to 170 degrees with mild to moderate pain at 160 degrees.  Abduction was limited to 140 degrees with mild to moderate pain at 130 degrees.  Adduction was limited to 30 degrees.  Internal rotation and external rotation were full at 90 degrees.  There was no additional limitation on repetitive use.

The Board finds that the evidence demonstrates an improvement in the Veteran's condition by January 1, 2009.  At his July 2006 VA examination, the Veteran's arm motion was limited to 45 degrees of forward elevation and abduction, which warranted a rating of 30 percent for motion limited to midway between side and shoulder level.  At his September 2008 VA examination, forward elevation had improved to 160 degrees without pain, and abduction had improved to 140 degrees without pain.  In July 2006, the Veteran's pain was such that internal and external rotation was not measurable, but by September 2008 he had no rotational limitation.  Furthermore, the Veteran reported to the examiner in September 2008 that his surgery had improved his condition by 50 percent.  Thus, as of January 1, 2009, the Veteran's arm motion was not limited to lower than shoulder level, and his 10 percent rating based on limitation of motion was proper.  Accordingly, the reduction in rating from 30 percent to 10 percent for post left shoulder arthroscopic surgery was proper, and restoration to a higher rating must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The reduction in rating from 30 percent to 10 percent for post left shoulder arthroscopic surgery, effective January 1, 2009, was proper, and restoration of a higher rating is denied.


REMAND

The Veteran's September 29, 2009, notice of disagreement with respect to the reduction of his rating also claimed a worsening of his condition since his last examination.  While the issue of entitlement to a rating in excess of 10 percent for the service-connected left shoulder disability, from September 29, 2009, is technically distinct from the rating reduction issue, the RO's adjudication did not clearly delineate the distinction; and they are intertwined in any case.  The Board therefore retains jurisdiction over the remanded issue, which has arisen in association with the rating reduction action.    

Since the Veteran's most recent VA examination was conducted in September 2008 and the Veteran has reported a worsening of symptoms since then, the Board must remand this issue in order to afford the Veteran a contemporaneous VA examination to assess the current extent and severity of his left shoulder condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine the level of severity of his left shoulder condition.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


